Citation Nr: 0029322	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dacryocystitis, left eye, with stenosis residuals of fracture 
of nasal bone and left zygoma.

2.  Entitlement to a rating in excess of 10 percent for 
disfiguring scar with nasal obstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal was docketed at the Board in 1999.


FINDINGS OF FACT

1.  The current manifestations of the veteran's service-
connected dacryocystitis, left eye, with stenosis residuals 
of fracture of nasal bone and left zygoma, include bilateral 
epiphora.  

2.  The veteran's service-connected disfiguring scar with 
nasal obstruction is moderately disfiguring; there is no 
involvement of the eyelids, lips or auricles.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for dacryocystitis, 
left eye, with stenosis residuals of fracture of nasal bone 
and left zygoma, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 6031, 6025 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
disfiguring scar with nasal obstruction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, and 
Part 4, Diagnostic Code 7800 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for dacryocystitis, left eye, 
with stenosis residuals of fracture of nasal bone and left 
zygoma, for which the RO has assigned a 10 percent rating in 
accordance with Diagnostic Code 6031 of the Rating Schedule; 
and for disfiguring scar with nasal obstruction, rated 10 
percent disabling under Diagnostic Code 7800.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to either disability for which 
entitlement to a higher disability rating is currently 
asserted on appeal.



I.  Dacryocystitis, Left Eye

Pursuant to Diagnostic Code 6031, the veteran's 
dacryocystitis is rated as epiphora.  Epiphora, in turn, is 
evaluated in accordance with the provisions of Diagnostic 
Code 6025.  Under Diagnostic Code 6025, a 10 percent rating 
is warranted for unilateral epiphora (lacrimal duct, 
interference with, from any cause); a 20 percent rating is 
warranted for bilateral epiphora.  

The veteran asserts that his vision is worse in his right eye 
than in the service-connected left.  In this regard, when he 
was examined by VA in January 1999, corrected visual acuity 
was 20/50 and 20/40 in the right and left eyes, respectively.  
The pertinent examination impression was mild epiphora 
involving each ("o.u.") eye.  The VA examiner further 
commented that the veteran's mild epiphora was "most likely 
due to mild obstruction of the lacrimal drainage system on 
both sides".

Since there is current clinical evidence of epiphora 
involving both eyes, the Board is of the opinion that, in 
accordance with Diagnostic Code 6025 (authorizing a 20 
percent rating for bilateral epiphora), the evidence supports 
the assignment of a 20 percent rating for dacryocystitis, 
left eye, with stenosis residuals of fracture of nasal bone 
and left zygoma.  

On further consideration, however, of the matter of whether a 
pertinent disability rating in excess of 20 percent is 
warranted, the Board is readily persuaded that it is not.  In 
this regard, corrected visual acuity on the January 1999 VA 
examination was 20/50 and 20/40 in the right and left eyes, 
respectively.  The same equates merely with a 10 percent 
rating under 38 C.F.R. Part 4, Diagnostic Code 6079 (1999).  
Finally, since the veteran's visual fields were found to be 
"grossly full" on such VA examination, a rating in excess of 
20 percent in accordance with 38 C.F.R. Part 4, Diagnostic 
Code 6080 (1999) is clearly not in order.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Codes 6031, 6025.



II.  Disfiguring Scar with Nasal Obstruction

In accordance with Diagnostic Code 7800, a 10 percent rating 
is warranted for moderately disfiguring scars of the head, 
face, or neck; a 30 percent evaluation is warranted for 
severely disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.

The veteran contends, in essence, that his service-connected 
disfiguring scar with nasal obstruction is more severely 
disabling than currently evaluated.  In this regard, when he 
was pertinently examined by VA in January 1999, he was noted 
to have a 1/2 inch scar to the left of his nasal dorsum.  
Adjacent to that scar was a 3/4 by 3/8 inch scar which 
appeared to be related to a skin graft.  The scars, in the 
examiner's opinion, "appear[ed] to be moderately 
disfiguring."  Several color photographs of the veteran's 
nose, which are of record, were taken in conjunction with the 
examination.  

In considering the veteran's claim for a rating in excess of 
10 percent for his service-connected disfiguring scar with 
nasal obstruction, the Board would point out that, while the 
veteran's nasal scarring, based on the above-cited 
photographs, is disfiguring, the scarring (consistent with 
the January 1999 VA examiner's comment that the scarring 
"appear[ed] to be moderately disfiguring") is clearly not 
severe, as would be necessary for the assignment of a 30 
percent evaluation.  In making the latter observation, the 
Board would observe that neither of the veteran's scars, as 
delineated above by the VA examiner, is shown to involve his 
eyelids, lips, or auricles.  Therefore, a rating in excess of 
10 percent, in accordance with the above-cited provisions of 
Diagnostic Code 7800, is not in order.  

The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of the veteran's service-connected disfiguring 
scar with nasal obstruction more closely approximate those 
required for a 30 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.7, and Part 4, Diagnostic Code 7800.

In reaching the foregoing conclusion, the Board has, to be 
sure, taken note of the veteran's assertion in his April 1999 
Substantive Appeal (VA Form 9) that he has at least some 
"nasal obstruction".  However, the Board would point out that 
the veteran does not aver that he has either a 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side, and even the presence of the same 
would still only equate with a 10 percent rating (his present 
pertinent evaluation) under 38 C.F.R. Part 4, Diagnostic Code 
6502 (1999).  Additionally, since there is no evidence of 
scarring of the nose that causes the exposure of both nasal 
passages, a rating of 30 percent is not warranted under the 
provisions of Diagnostic Code 6504.


ORDER

A 20 percent rating for dacryocystitis, left eye, with 
stenosis residuals of fracture of nasal bone and left zygoma, 
is granted, subject to the controlling regulations governing 
the payment of monetary benefits.

A rating in excess of 10 percent for disfiguring scar with 
nasal obstruction is denied.



		
	JAMES W. LOEB
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 6 -


- 1 -


